M A N D A T E
TO THE 432RD DISTRICT COURT of TARRANT COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 16th day of
October, 2014, the cause upon appeal to revise or reverse your judgment between

ROGER ALAN SCOTT,                                                            Appellant,
                                           v.
THE STATE OF TEXAS                                                           Appellee.
CAUSE NO. 13-12-00671-CR                                          (Tr.Ct.No. 1264079D)

was determined; and therein our said Court made its order in these words:

                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be reversed and the cause

remanded to the trial court.     The Court orders the judgment of the trial court

REVERSED and REMANDED for further proceedings in accordance with its opinion.

      We further order this decision certified below for observance.

October 16, 2014.


                                      

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 23rd day of April, 2015.




                                                Dorian E. Ramirez, CLERK